Citation Nr: 0502820	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-16 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the medial condyle of the right tibia.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a lung condition 
including consideration of the condition as due to asbestos 
exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife  

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1954.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a November 2001 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Phoenix, Arizona, 
(hereinafter RO).  The case was remanded by the Board in June 
2003 for additional development, and the development 
requested therein with respect to the issues of entitlement 
to service connection for a fracture of the medial condyle of 
the right tibia and a back condition has been completed.  The 
development requested by the Board with respect to the issue 
of entitlement to service connection for a lung disability 
has not been accomplished, and this issue will be addressed 
in the remand that follows this decision.  

In January 2003, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


FINDINGS OF FACT

1.  There is clear and unmistakable evidence demonstrating 
that the veteran sustained a fracture of the medial condyle 
of the right tibia prior to service. 

2.  The credible and probative evidence of record clearly and 
unmistakably shows that disability associated with a fracture 
of the medial condyle of the right tibia did not undergo 
aggravation during service.
 
3.  There is no competent evidence linking a current back 
disability to service.  


CONCLUSIONS OF LAW

1.  The fracture of the medial condyle of the right tibia 
clearly and unmistakably preexisted service and was not 
aggravated therein.  38 U.S.C.A. 1111, 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2004).

2.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the United 
States Court of Appeals for Veterans Claims (Court) stated 
that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a September 2003 letter, the RO advised the veteran of the 
VCAA and its effect on his claims.  In addition, the veteran 
was advised, by virtue of a detailed July 2002 statement of 
the case (SOC) and February 2004 and June 2004 supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the claims adjudicated in this decision, and that the SOC 
and SSOCs issued by the RO clarified what evidence would be 
required to establish service connection for residuals of a 
fracture of the right tibia and a back disability.  Further, 
the claims file reflects that the February 2004 SSOC 
contained the new reasonable doubt and duty-to-assist 
regulations codified at 38 C.F.R. §§ 3.102, 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Pelegrini also held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to the 
issuance of a VCAA letter.  However, the Court acknowledged 
that VA could show that the lack of a pre-AOJ decision notice 
was not prejudicial to the claimant.  Id.  Here, the Board 
concludes that the notifications received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to the 
claims adjudicated in this decision has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of these claims.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims 
adjudicated herein, under the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development of the claims 
adjudicated below.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Factual Background

No complaints or findings of a knee disability or a fracture 
of the medial condyle of the right tibia were reported on the 
January 1952 pre-induction examination report. In November 
1952, the veteran reported an old injury of the right leg and 
complained of pain constantly.  X-ray reports showed a bony 
deformity which protruded from the medial aspect of the 
tibia, apparently the result of an old fracture of the tibia.  
During an orthopedic consultation, the doctor noted that the 
veteran had sustained the fracture eight years earlier at age 
15.  The doctor also observed that X-rays showed an old 
fracture of the medial condyle of the tibia.  On examination, 
the knee joint was stable.  The doctor recommended that the 
veteran apply hot packs as needed when he had pain in the 
knee.  No restriction of physical intensity was necessary. 
There were no further complaints regarding the knee for the 
remainder of service.  On the separation examination report, 
the examiner noted under the personal history of the veteran 
that he had fractured his right knee in 1945.  The examiner 
also noted in relation to this injury, "complete recovery no 
residual difficulties except mild aching in cold weather.  
Examination of knee now is not remarkable except for slight 
crepitation.  Full range of motion."

On an examination conducted in February 1958 in connection 
with the veteran's reserve service, the examiner noted the 
history of a fracture to the right leg in 1945 and that it 
was "infrequently symptomatic."  There was no limitation of 
motion. Clinical evaluation of the lower extremities at that 
time was normal.

A September 2000 statement from a private physician, G.E.D., 
M.D., who indicated that he was treating the veteran for back 
and knee pain, provided in pertinent part, "[i]t is possible 
that [the veteran's] knee pain was made worse by aggravation 
in the service in 1952, [N]ovember."  A September 2000 X-ray 
report pertaining to the right knee showed a healed proximal 
right tibia fracture and mild to moderate degenerative 
changes in the right knee.

At a January 2003 hearing before the Board, the veteran 
testified that he had pain in his knee through the years 
after service and that he had started wearing a knee brace in 
1956 and that he used medications over the years for pain.  
He stated that he currently took pain killers including 
Oxychodone and Codeine and Tylenol.

As directed by the Board in its June 2003 remand, the RO 
obtained an opinion in September 2003 from a VA physician 
with respect to the etiologic relationship between a right 
knee disorder and service.  The September 2003 opinion was 
prefaced by a discussion of the pertinent clinical history, 
to include the pre-service tibia fracture and the September 
2000 statement from Dr. D. discussed above.  This physician 
did not conduct an examination of the veteran's right knee as 
it was his conclusion that the veteran's right knee condition 
was not caused by or aggravated by service.  More 
specifically, the VA physician concluded as follows:   

It is much more likely than not that any 
symptoms [the veteran] experienced in the 
service in November 1952 with respect to 
the leg or knee region . . . constituted 
a temporary flare up of symptoms 
associated with the old fracture and did 
not represent a permanent worsening of 
the underlying condition that was beyond 
the natural progress of that condition.  

With respect to a back disability, the service medical 
records reflect no complaints or findings of a back 
condition.  The September 2000 statement from Dr. D. 
discussed above also included the opinion that "gait changes 
and misalignment from the knee is making back pain and 
sciatica worse."  In written contentions and sworn testimony 
with respect to the back disability, the veteran claims that 
he was in a motor vehicle accident in service in 1953 in 
which he hurt his back.  He indicated at the hearing that the 
incident was not recorded in his service medical records 
because he did not seek treatment.  He stated that his back 
bothered him throughout the years.  


III.  Legal Criteria

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court, in Cotant v. 
Principi, 17 Vet. App. 116 (2003), has identified that 
apparent conflict between the statute and regulation, and the 
VA General Counsel (GC) has issued a precedential opinion, 
VAOPGCPREC No. 3-2003 (July 16, 2003), holding subsection 
3.304(b) to be invalid insofar as it requires a claimant to 
show an increase in severity of the claimed disorder before 
VA's duty under the second prong of the rebuttal standard 
applies.  In conformity with the Court's analysis and the GC 
opinion, the Board cites 38 C.F.R. § 3.304(b) herein only for 
the provisions of the regulation that have not been 
invalidated.

The plain language of 38 U.S.C.A. § 1111 provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  VAOGCPREC 3-2003 (July 16, 2003).

The Court has stated that the word "unmistakable" means that 
an item cannot be misinterpreted and misunderstood, i.e., it 
is undebatable.  Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (citing Webster's New World Dictionary 1461 (3rd Coll. 
ed. 1988); cf. Crippen v. Brown, 9 Vet. App. 412, 418 (1996) 
(stating that "clear and unmistakable error" means an error 
that is undebatable); Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc) ("The words 'clear and unmistakable error' 
are self-defining.  They are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed.").  

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court has held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, a higher court explained 
the Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).


IV.  Analysis

Addressing first the issue of entitlement to service 
connection for residuals of a fracture of the medial condyle 
of the right tibia, the Board finds that service medical 
records referencing a fracture to the right tibia prior to 
service, including the X-ray evidence of an old fracture of 
the medial condyle of the right tibia, constitutes clear and 
unmistakable evidence that the veteran sustained a fracture 
to the medial condyle of the right tibia prior to service.  
Moreover, the evidence weighs against a conclusion that 
aggravation, or a permanent increase in the underlying 
disability associated with this pre-existing right tibia 
fracture, was shown during service.  In this regard, while 
the record includes the September 2000 opinion from Dr. D. 
speculating that it was "possible" that the veteran's right 
knee pain was worsened by service, the opinion following a 
thorough review of all the clinical evidence of record by a 
VA physician in September 2003 was that it was "much more 
likely" that the in-service knee complaints in November 1952 
constituted a temporary flare up of symptoms associated with 
the old fracture and did not represent a permanent worsening 
of the underlying right knee condition.   

The adjudication of the Board includes the responsibility of 
determining the weight to be given to the evidence of record, 
and this responsibility includes the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In this regard, the Board is free to find that a 
medical opinion is of minimal probative value if the 
examiner, as Dr. D. in the instant case, fails to explain the 
basis for an opinion.  See Guerrieri v. Brown, 4 Vet. App. 
467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Unlike 
the opinion of Dr. D., the September 2003 opinion by the VA 
physician was accompanied by a thorough discussion of, and 
specific citation to, the pertinent clinical evidence 
contained in the service medical records, and this opinion 
included consideration of, and the ultimate rejection of, the 
opinion of Dr. D.  As such, the Board finds the September 
2003 VA opinion, which is well-supported given the evidence 
of a "complete recovery" in the right knee at the 
examination conducted upon separation from active duty and 
the finding of no limitation of motion and an otherwise 
normal clinical evaluation of the lower extremities upon 
examination for Reserves purpose in February 1958, to be of 
far greater probative value than that of the September 2000 
opinion by Dr. D., which has little to no probative value.    
See Cathell, Owens, Guerrieri, Sklar, supra.  The Court 
recognized that the determination of what is a speculative 
opinion is fact specific.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  However, in Bloom the Court recognized that an 
opinion, with no clinical data or other rationale to support 
it or other evidence of record to give it substance, was 
"purely speculative."  Id.  As noted above, the opinion by 
Dr. D appears to be speculative.  

Further, the September 2003 examiner, after reviewing all 
pertinent records, concluded that any symptoms in service 
constituted only a temporary flare-up.  As such, aggravation 
is not shown.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. 
Cir. 2002) ([e]vidence of a temporary flare-up, without more, 
does not satisfy the level of proof required of a non-combat 
veteran to establish an increase in disability); Jensen v. 
Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994) (held that 
38 U.S.C.A. § 1153 requires some increase in the severity of 
the preexisting condition causally related to military 
service).  Given the above facts, the Board finds that the VA 
examiner's conclusion is undebatable.  Vanerson v. West, 12 
Vet. App. 254, 258 (1999) (citing Webster's New World 
Dictionary 1461 (3rd Coll. ed. 1988).  

In reaching the above determination, the Board has considered 
the assertions of the veteran with respect to what he feels 
was a worsening in his right knee disability as a result of 
service.  While the Board has full regard for the sincerity 
of his opinion, it emphasizes that he is a layman, not a 
medical professional.  Consequently, these statements have no 
probative value as to medical nexus.  See Routen, Espiritu, 
supra.  In sum, the competent and probative evidence clearly 
and unmistakably shows that the veteran's preexisting 
fracture of the right tibia was not aggravated during 
service.  Therefore, the claim for service connection for 
residuals of a fracture of the medial condyle of the right 
tibia must be denied.  

Turning to the issue of entitlement to service connection for 
a back disability, the service medical records, including the 
separation examination, do not reflect any evidence of a back 
injury or disability, nor is there any post-service evidence 
linking a current back disability to service.  Thus, while 
the Board has considered the contentions of the veteran, 
notwithstanding his assertion that that he did not seek 
treatment for a back disability during service despite an 
alleged back injury in a 1953 automobile accident, as to 
"continuing" back pain from service to the present time, 
the probative weight of this subjective evidence is overcome 
by the more objective negative service medical records and 
silent post-service medical evidence.  See Routen, Espiritu, 
supra.  As such, the claim for service connection for a back 
disability must be denied.  Gilbert, 1 Vet. App. at 49.  

The Board notes parenthetically that to the extent that the 
September 2000 statement by Dr. D. asserting a possible 
connection between "gait changes" due a right knee 
disability and a back disability raises the possibility of 
entitlement to service connection for a back disability on a 
"secondary" basis pursuant to 38 C.F.R. § 3.310, the denial 
of service connection for a right knee disability by this 
decision obviates the need for any further discussion or 
analysis of this theory of entitlement to service connection 
for a back disability.  


ORDER

Entitlement to service connection for residuals of a fracture 
of the medial condyle of the right tibia is denied 

Entitlement to service connection for a back condition is 
denied. 


REMAND

In its June 2003 remand, the Board requested that in light of 
the possibility that a February 1958 Army Reserve examination 
noting the presence of a lung granuloma or metastasis could 
represent the presence of a "disease" incurred coincident 
with a period of active duty for training warranting 
entitlement to service connection pursuant to 38 U.S.C.A. 
§§ 101(24)(B), 1110 (West 2002), the RO was to attempt to 
verify whether the veteran served on any such period of 
active duty for training.  While the record reveals that the 
RO attempted to verify this information in September 2003, 
the only response to this request was that the veteran was in 
"reserve status" from April 23, 1954, to February 27, 1958.  
As such, and as the Board is required to insure compliance 
with the instructions of it remands, the RO will again be 
requested upon remand to determine whether the veteran's 
reserve status included any periods of active duty for 
training, in particular any such duty overlapping the 
February 1958 Army Reserve examination, or document that such 
information is not readily attainable.  Stegall v. West, 11 
Vet. App. 268 (1998).   

In light of the necessary development discussed above, the RO 
will also be requested upon remand to afford the veteran 
another VA respiratory examination, as while the veteran was 
afforded such an examination in October 2003, the examiner 
did not specifically address all the questions requested with 
respect to the etiology of his respiratory disorder by the 
Board in its June 2003 remand.  See Stegall, supra.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part.  

1.  Verify the dates of the veteran's 
Reserve service with the service 
department including the dates of periods 
of active duty for training, if any, 
during his Reserve obligation, which 
appear to have ended with his 
disqualification from the Reserves upon 
the discovery of the lung granuloma on 
examination in February 1958.  If this 
information is not readily available or 
obtainable, this fact should be 
documented for the record.   

2.  The examiner must review the medical 
records relevant to the lung granuloma 
shown on the February 1958 examination 
report including (a) the past history in 
the service medical records of 
brucellosis, a fractured left fifth rib, 
and negative chest X-rays in January 
1952, January 1954, and April 1954; (b) 
records showing that the veteran lived in 
the southwestern United States at the 
time of entrance onto active duty in 1952 
and that he still lived there at the time 
of the February 1958 USAR examination 
showing the granuloma, and that records 
show that he was a ranch worker and 
farmer; (c) the March-May 1960 VA 
hospital records showing a history of a 
local doctor having noted in September 
1958 a lesion in the left upper lobe of 
the lung and having diagnosed valley 
fever; the VA examiner's note that the 
veteran smoked a pack of cigarettes a 
day; and the diagnosis of old traumatic 
right hemothorax for which the veteran 
underwent a right thoracotomy and a 
decortication of his middle, lower, and 
upper lobes on the right; and (d) recent 
medical evidence showing diagnoses 
including COPD, emphysema, and asthma, as 
well as recent x-ray reports showing a 
calcified granuloma in the left upper 
lobe which one doctor described as a 
"chronic" nodule.

In the examination report and based on 
the evidence noted above, the examiner 
must render an opinion which is more 
comprehensive in nature than was rendered 
in October 2003 and that specially 
addresses the questions below, as to 
whether any current lung disability, to 
include COPD, emphysema, and asthma, is 
more likely, less likely, or as likely as 
not the result of a disease or injury 
incurred in service as opposed to some 
other factor or factors.  In so doing, 
the examiner should particularly describe 
the nature and likely etiology of the 
lung granuloma noted in February 1958 and 
render 

a)	an opinion as to whether it was more 
likely, less likely, or as likely as 
not a residual (secondary 
coccidioidomyocosis) of valley fever 
(primary coccidioidomyocosis) as 
opposed to some other factor of 
factors.  
b)	The examiner should comment on when 
the granuloma and/or valley fever was 
likely to have been incurred; whether 
the granuloma shown on recent private 
x-rays in the left upper lobe is 
likely to be the same lesion noted in 
1958 at the "posterior L-2nd 
interspace;" 
c)	whether such a lesion was or is 
"disabling" in nature or a 
nondisabling residual of a disease; 
d)	and the nature of the relationship, if 
any, between the lung granuloma and 
any current lung disability to include 
COPD, emphysema, and asthma.  
In rendering the opinions, the examiner 
should provide a rationale for 
conclusions reached and a discussion of 
the medical principles involved -- which 
will be of considerable assistance to 
adjudicators -- by referring to specific 
pertinent matters involved in this case 
or by explaining the nature of the 
diseases shown and what is known about 
its causes."

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for a 
lung condition.  If the benefits sought 
in connection with this claim remain 
denied, the veteran should be provided 
with an appropriate SSOC and given the 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


